Order denying in part and granting in part defendants’ motion to vacate items of plaintiff’s demand for a bill of particulars modified on the law and the facts by granting the motion to vacate as to items 19 (a) (b) (e), 20 (a) (b) (c), 21 (a) (b), 22 (a) (1), (2) and 23. As so modified, the order, insofar as appealed from, is affirmed, without costs. The second counterclaim contained in the answer of the corporate defendants relates to “ net loss ” sustained on sale of the merchandise and this subject will be material only when and if it is determined that plaintiff is entitled to an accounting. The first counterclaim, however, on its face, seeks recovery of balance of freight charges in accordance with an alleged agreement of plaintiff, even though the complaint be dismissed. Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ., concur. [See post, p. 1049.] ,